Citation Nr: 1703641	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment related to VA nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel











INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from July 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision by the Department of Veterans Affairs (VA) Committee of Waivers and Compromises.

The Board remanded this claim in June 2015.


FINDINGS OF FACT

1.  A February 8, 2013 letter, which was not returned as undeliverable, was sent to the Veteran that advised him of his overpayment and of his right to request a waiver of this debt.  It is presumed that this letter included an enclosure (titled Notice of Rights and Obligations) that provided further information regarding the Veteran's right to request a waiver and of the procedures for submitting such an application, to include reference to the 180 day period to file such.

2.  The Veteran's request for a waiver of his overpayment was received on August 29, 2013, which was more than 180 days after the February 8, 2013 letter.

3.  The Veteran has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).


CONCLUSION OF LAW

A timely request for waiver of an overpayment was not filed.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), VA has certain duties to notify and assist a veteran in the claims process.  The United States Court of Appeals for Veterans Claims, however, has held that the VCAA does not apply to cases involving a waiver of an overpayment debt and that the relevant statute pertaining to waivers contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, via a February 8, 2013 letter (which the Board finds below was sent to the Veteran) the Veteran was advised of the amount of his overpayment and of his right to request a waiver of this debt.  The letter stated that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing."  The letter additionally stated that "[i]nformation regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."  The Board notes that referenced enclosed document titled Notice of Rights and Obligations was not of record.  However, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926)).  As enclosing a document entitled Notice of Rights and Obligations with the February 8, 2013 letter is a VA government action, the Board finds that the presumption of regularity attaches, and that the enclosure, which presumably contained information regarding the Veteran's right to request a waiver and of the procedures for submitting such an application (along with reference to the 180 day period to file such), is presumed to have been mailed with the February 8, 2013 letter.  The Board therefore finds that the specific notice provisions applicable here were followed.  See 38 U.S.C.A. § 5302(a) (West 2014) (stating that VA "shall include in the notification to the payee [of indebtedness to VA] a statement of the right of the payee to submit an application for a waiver under this subsection and a description of the procedures for submitting the application").

As referenced above, the Board remanded the Veteran's claim in June 2015.  The Board finds that there has been substantial compliance with this remand, which will be discussed further below.  See Stegall v. West, 11 Vet. App. 268 (1998)

II. Analysis

Procedurally, a June 2011 rating decision granted entitlement to nonservice-connected pension, effective November 2010.

A September 2012 letter to the Veteran from the AOJ stated that information had been received from the Social Security Administration regarding the Veteran's receipt of Social Security benefits and as a result, it was proposed to adjust the Veteran's nonservice-connected pension benefits.  It was noted that "[t]his adjustment will result in an overpayment of benefits which have been paid to you."  

A January 2013 letter to the Veteran from the AOJ referenced the September 2012 letter and stated that as there had been no response from the Veteran to this letter in the provided time period, the proposed action had been taken.  Specifically, the Veteran's nonservice-connected pension benefits were reduced.  The letter stated that "[b]ecause of this change, you have been paid too much.  We'll let you know shortly how much you were overpaid."  The letter also included a heading titled "What You Should Do If You Disagree With Our Decision," under which it was stated that "[y]ou have one year from the date of this letter to appeal the decision."

A February 8, 2013 letter to the Veteran from the Debt Management Center in St. Paul, Minnesota stated that the Veteran had been overpaid $25,245.00.  As referenced above, this letter stated that "[y]ou have the right to dispute the debt and the right to request waiver.  If you request waiver, you also have the right to request an oral hearing" and that "[i]nformation regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."

A July 2013 letter to the Veteran from the AOJ informed the Veteran that his nonservice-connected pension benefits had been adjusted and were being stopped effective August 2012 as result of excessive income.  As a result of the adjustment, the Veteran was awarded $14,449.00, which reduced his debt to $9,953.00.

In a statement received August 9, 2013, the Veteran referenced "a decision to stop my pension payments."  The Veteran provided information regarding his expenses, to include medical expenses, and stated that "I claim that the reasons for stopping pension payments based on the letter claiming are incorrect and should be resumed."  The Veteran also stated that "[a]lso I received a letter stating that I owe money to the VA in the amount of $9953.00 and that I should pay this within 90 days.  I request that this demand be suspended until my request for appeal is reviewed."  The Veteran submitted a copy of a July 2013 letter from the Debt Management Center informing him that his debt had been reduced by $14,449.00 and that the balance was now $9,953.00.  The Veteran hand wrote on this letter "please suspend this action until my case for appeal is reviewed."

The AOJ construed this August 9, 2013 statement as a notice of disagreement (NOD) to the July 2013 decision that adjusted the Veteran's non-service connected pension benefits (referenced above as the July 2013 letter).  An August 2013 letter from the AOJ to the Veteran informed him that they had received a NOD as to the July 2013 decision.  In a response that was dated by the Veteran as August 29, 2013 and date stamped as received by VA on September 3, 2013, the Veteran marked an item stating that "I wish to withdraw my appeal and have my claim reconsidered by the adjudication team based on the new evidence I have submitted."  On the basis of this response, the AOJ considered the Veteran's appeal as to the July 2013 decision to have been withdrawn. 
 
A February 2014 letter from the AOJ to the Veteran stated that the Veteran's non-service connected pension was "reopened payable from August 1, 2012."  As a result of this, the Veteran was awarded additional funds, which further reduced his debt to VA.  The April 2014 Supplemental Statement of the Case (SSOC) stated that the Veteran owed VA $4,982.00.  An August 2014 document of record labeled "SSD BVA Checklist" noted an amount of original debt of $25,245.00 and a remaining balance of $0.00 and stated that the Veteran's debt had been repaid.  The most recent October 2015 SSOC similarly stated that the Veteran's "current balance with the VA is $0.00."      

Turning to the September 2013 decision on appeal, it denied the Veteran's request for a waiver of an overpayment.  The decision noted that the date the waiver request was received was August 29, 2013.  The Veteran has not disputed the date he filed his waiver request.  In this regard, his November 2013 NOD, as relevant, focused primarily on the lack of notice regarding the 180 day time limit to file a waiver request and did not dispute the date that his waiver request was submitted.  As such, the Board finds that the Veteran's waiver request was received on August 29, 2013.

The threshold question in any claim concerning a request for a waiver of overpayment is whether the waiver request was timely filed.  Under the applicable criteria, a request for waiver of indebtedness shall only be considered if it is made within 180 days from the date of notification of the indebtedness that is issued by VA to the debtor.  See 38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2016).  The 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  See 38 C.F.R. § 1.963(b)(2) (2016). 

After review of the record, the Board concludes that a waiver request was not filed within 180 days of the date of notice of indebtedness.  In this case, as discussed above, the Veteran's request for a waiver of his overpayment was received on August 29, 2013, which was more than 180 days after the February 8, 2013 letter that advised him of his indebtedness.  As such, the Board concludes that a request for waiver was not filed within 180 days of the date of notice of indebtedness.

As referenced, the 180 day period may be extended if the individual requesting waiver demonstrates that, as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in such individual's receipt of the notification of indebtedness beyond the time customarily required for mailing (including forwarding).  In this regard, the Veteran has alleged that he never received notice regarding the 180 day time limit for filing a waiver request.  In his November 2011 NOD, the Veteran stated that:

I disagree with the denial of my appeal with the VA saying I was over a 180 day rule.  I searched all correspondence sent to me in this matter and I only could see ANY written time limit for an appeal of 1 (one) year.  I was never informed of any 180 day rule, verbally or in writing have included a copy of this letter sent by the VA.

Accompanying this NOD, the Veteran submitted a copy of the January 2013 letter, referenced above, that informed the Veteran that his nonservice-connected pension benefits were reduced.  The Veteran circled the section of this letter that included a heading titled "What You Should Do If You Disagree With Our Decision," under which it was stated that "[y]ou have one year from the date of this letter to appeal the decision."  Also of record was a hand written note that referenced this section of the letter and that stated that "the only time limit given for appeal is 1 year."  

The Board notes that the Veteran accurately referenced the one year time limit to appeal as outlined in the January 2013 letter.  This one year time limit to appeal, however, was applicable to the issue addressed in the January 2013 letter - which was the reduction of his nonservice-connected pension benefits.  The issue currently on appeal involves a waiver of an overpayment, which as referenced above, has a 180 day time limit for filing a waiver request.  As referenced above, the January 2013 letter stated that "you have been paid too much.  We'll let you know shortly how much you were overpaid."  As such, while an overpayment was referenced in the letter, the issue of the amount of this overpayment was not adjudicated in the January 2013 letter.  In sum, while the Veteran correctly referenced a one year time limit to appeal as outlined in the January 2013 letter, this time limit was applicable to a separate issue than the waiver issue that is on currently appeal.

As to the Veteran's contention that he never received notice of the 180 day time limit for filing a waiver request, the crucial issue is whether the Veteran has demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).  Upon review, the Board concludes that such has not been demonstrated.

As previously referenced, under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  See id.  A copy of the February 8, 2013 letter from the Debt Management Center is included in the Veteran's claims file, which was addressed to the Veteran.  There is no indication that such document was returned as undeliverable.  In addition, it appears that the Veteran submitted a copy of this letter in November 2013 along with his NOD.  As such, the Board accordingly must presume that VA sent the Veteran the February 8, 2013 letter, which advised him of his overpayment and of his right to request a waiver of this debt (as discussed above).  

In addition, this letter stated that "[y]ou have the right to dispute the debt and the right to request waiver...Information regarding these options is on the enclosed document entitled, Notice of Rights and Obligations."  While that referenced enclosed document titled Notice of Rights and Obligations was not of record, enclosing such a document is a VA government action and the Board finds that the presumption of regularity attaches to the enclosure of such document.  As such, the enclosure is presumed to have been mailed with the February 8, 2013 letter.       

Upon review, the Board finds no clear evidence to the contrary of record sufficient to rebut the presumption of regularity that supports that such letter and enclosure were sent to the Veteran.  In this regard, the Veteran's statement of non-receipt, by itself, does not constitute clear evidence to the contrary to rebut the presumption of regularity.  See Schoolman v. West, 12 Vet. App. 307 (1999) ("appellant's statement of nonreceipt does not by itself constitute the type of clear evidence needed to rebut the presumption of regularity that the notice was sent").  As such, the Board concludes that the Veteran has not demonstrated, as he is required to do under 38 U.S.C.A. § 5302(a) (West 2014) and 38 C.F.R. § 1.963(b) (2016), that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).  

Additionally, as referenced above, this case was previously remanded by the Board in June 2015.  The remand referenced the February 8, 2013 letter and stated that:

The letter that is before the Board in Virtual VA refers to an enclosed Notice of Rights and Obligations that would have advised the Veteran that he had 180 days to request waiver, but the referenced enclosure is not present.  The Board is accordingly unable to determine that the letter that was sent to the Veteran in February 2013 actually advised him of the 180-day time limit.  

	....

As the record that is before the Board does not demonstrate that the Veteran received complete notice of indebtedness (i.e., of the 180 day period in which to request waiver) in February 2013, the file must be returned to the AOJ to determine when the Veteran in fact was provided such notice.  If timely request for waiver is shown, the [Committee of Waivers and Compromises] should adjudicate the Veteran's request for waiver on the merits.

The accompanying remand directives included a first directive that stated "[d]etermine if the letter that was sent to the Veteran on February 8, 2013 enclosed the Notice of Rights and Obligations.  If so, associate the complete document with the Veteran's file in Virtual VA or VBMS and return the case to the Board."  The second remand directive stated that "[i]f review of the file does not demonstrate that the Veteran received complete notice in February 2013," followed by additional instructions.

Subsequent to the June 2015 Board remand, an October 2015 SSOC was issued that continued the denial of the overpayment waiver request.  The SSOC was signed by a member of the Committee of Waivers and Compromises.  The SSOC stated that "[t]he Board requested that the Committee determine if the February 8, 2013 letter mailed to [the Veteran] enclosed the Notice of Rights and Obligations."  The SSOC further stated that "[t]he Committee takes note that the Debt Management Center (DMC) is required as part of their official duties to provide the enclosure in each letter sent to a claimant informing them of a debt owed to the VA."  The SSOC then referenced the presumption of regularity and stated that "[t]he Committee could find no evidence that the enclosure was missing from the February 8, 2013 letter" and "[y]ou stated that you did not receive the enclosure but you provided no evidence other than your statement."

Upon review of the October 2015 SSOC, the Board finds that such substantially complied with the June 2015 Board remand.  The remand directives instructed to determine if the Notice of Rights and Obligations enclosure was sent to the Veteran as part of the February 8, 2013 letter.  The October 2015 SSOC indicated that no evidence was found that this enclosure was missing from the February 8, 2013 letter and discussed the presumption of regularity and implicitly found that such enclosure was sent to the Veteran.  The Board notes that the June 2015 Board remand directives instructed, if it was determined that the Notice of Rights and Obligations enclosure was sent to the Veteran as part of the February 8, 2013 letter, then "the complete document" was to be associated with the Veteran's claims file.  This was not done and no copy of such enclosure is of record.  The Board, however, finds that association of this document with the Veteran's claims file is not necessary.  As discussed in depth above, pursuant to the presumption of regularity, the Board has presumed that this enclosure was mailed with the February 8, 2013 letter.  As such, associating "the complete document" of this enclosure is not necessary in this case.  Based on the preceding, the Board therefore finds that there has been substantial compliance with the June 2015 Board remand.  See Stegall v. West, 11 Vet. App. 268 (1998).
    
In review, the Board finds that a February 8, 2013 letter, which was not returned as undeliverable, was sent to the Veteran that advised him of his overpayment and of his right to request a waiver of this debt.  It is presumed that this letter included an enclosure (titled Notice of Rights and Obligations) that provided further information regarding the Veteran's right to request a waiver and of the procedures for submitting such an application, to include reference to the 180 day period to file such.  The Veteran's request for a waiver of his overpayment was received on August 29, 2013, which was more than 180 days after the February 8, 2013 letter.  Further, the Board finds that extension of the 180 day period is not warranted because the Veteran has not demonstrated that as a result of an error by either VA or the postal authorities, or due to other circumstances beyond the Veteran's control, there was a delay in receipt of notification of indebtedness beyond the time customarily required for mailing (including forwarding).  In conclusion, a timely request for waiver of an overpayment was not filed and the Veteran's claim therefore must be denied.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. § 1.963(b) (2016).


ORDER

The request for waiver of recovery of an overpayment related to VA nonservice-connected pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


